Citation Nr: 1013249	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of pneumothorax. 

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
paralysis of the left external popliteal nerve. 

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected 
paralysis of the left external popliteal nerve. 

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
paralysis of the left external popliteal nerve. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Veteran testified before a Decision Review Officer at a 
July 2005 RO hearing.  Also, a hearing was held at the RO in 
May 2006 before a Veterans Law Judge (VLJ) of the Board.  
Transcripts of the hearings are of record.  

The Board remanded this case in September 2006 for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and enabling regulations at 38 C.F.R. 
§§ 3.156(a), 3.159, 3.326(a) (2009).  Particularly, 
compliance with the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) was required.  Also, because the service 
treatment records (STRs) were reportedly destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) the 
Veteran was to be advised of his right to submit alternative 
forms of evidence and a request was to be made for the NPRC 
should conduct a search for SGO records of the Office of the 
Surgeon General (SGO).  See Moore (Howard) v. Derwinski, 1 
Vet. App. 401, 404 (1991).   Further, VA examinations were 
to be conducted as to each of the claimed disabilities.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on 
appeal will be granted to an appellant who requests a 
hearing and is willing to appear in person.  Also, a veteran 
is entitled to a hearing before a Veterans Law Judge, either 
in person, or via video conference in lieu of an in-person 
hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700 (2009).  

In March 2010, the Board informed the Veteran that the 
Veterans Law Judge that presided over his hearing is no 
longer employed by the Board and that he had the right to 
another hearing conducted by a Veterans Law Judge, who will 
ultimately decide his appeal.  

In March 2010, the Veteran responded that he desired a 
hearing before a Veterans Law Judge at the RO.  To ensure 
due process, this case is REMANDED to the RO for the 
following: 

Accordingly, to ensure due process, the case is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a hearing 
before a Veterans Law Judge at the Waco 
Regional Office. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

